MEMORANDUM DECISION
                                                                           FILED
Pursuant to Ind. Appellate Rule 65(D),                                May 20 2016, 9:03 am
this Memorandum Decision shall not be
                                                                           CLERK
regarded as precedent or cited before any                              Indiana Supreme Court
                                                                          Court of Appeals
court except for the purpose of establishing                                and Tax Court

the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANTS                                  ATTORNEYS FOR APPELLEE
Michael B. Troemel                                       Gregory F. Zoeller
Lafayette, Indiana                                       Attorney General of Indiana
                                                         Robert J. Henke
                                                         Abigail R. Recker
                                                         Deputy Attorneys General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Termination                         May 20, 2016
of the Parent-Child Relationship                         Court of Appeals Case No.
of C.B., Mother, B.G., Father,                           79A04-1506-JT-736
and N.W., S.G. and R.B., Minor                           Appeal from the
Children,                                                Tippecanoe Superior Court
C.B. and B.G.,                                           The Honorable Thomas K.
                                                         Milligan, Senior Judge
Appellants-Respondents,
                                                         Trial Court Cause Nos.
        v.                                               79D03-1409-JT-39
                                                         79D03-1409-JT-40
                                                         79D03-1409-JT-41
Indiana Department of Child
Services,
Appellee-Petitioner.




Court of Appeals of Indiana | Memorandum Decision 79A04-1506-JT-736 | May 20, 2016             Page 1 of 30
      Kirsch, Judge.


[1]   In a joint proceeding, the juvenile court terminated the parental rights of C.B.

      (“Mother”) as to her minor children, N.W., S.G., and R.B., and the parental

      rights of B.G. (“Father”) as to his minor child, S.G. Mother and Father

      (“Parents”) appeal, raising the following consolidated and restated issues:

               I. Whether the juvenile court’s termination order as to Mother is
               clearly erroneous; and


               II. Whether the juvenile court’s termination order as to Father is
               clearly erroneous.


[2]   We affirm.


                                    Facts and Procedural History
[3]   Mother is the biological parent of three daughters N.W., S.G., and R.B

      (collectively, “Children”), who were born in October 2001, May 2006, and June

      2011 respectively. Father is the biological parent of S.G.1 In April 2013,

      Children were living in Lafayette, Indiana with Mother, her former boyfriend

      (“S.S.”), and his two children, one of whom was three-year-old Z.S. In the

      afternoon of April 12, 2013, Z.S. was taken to the hospital due to marks and

      bruises on his body, a laceration to his head, and lethargic behavior. DCS Ex. 1

      at 2. Z.S. subsequently developed a subdural hematoma and was hospitalized



      1
       The juvenile court also terminated the parental rights of N.W.’s father and of R.B.’s father; those fathers,
      however, do not appeal.

      Court of Appeals of Indiana | Memorandum Decision 79A04-1506-JT-736 | May 20, 2016                 Page 2 of 30
      for several days. Mother admitted that she had “backhanded [Z.S.] because he

      wasn’t listening” and that Z.S. fell backwards. DCS Ex. 1 at 2. It was

      determined that Mother’s account of the incident did not match the nature and

      extent of the injuries. Mother was arrested that same day and charged with

      battery on a child and neglect of a dependent. Prior to Z.S.’s hospitalization,

      and Mother’s resultant arrest, Mother had arranged for Children to be “cared

      for by their extended family”; N.W. and S.G. were cared for by their maternal

      grandmother (“Grandmother”), and the youngest child, R.B., was cared for by

      her maternal aunt (“Aunt”), Mother’s half-sister. Id.


[4]   The Indiana Department of Child Services (“DCS”) became involved with the

      family while Z.S. was in the hospital and, on April 23, 2013, filed a petition

      alleging that Children were children in need of services (“CHINS”). In

      addition to the pending charges against Mother, further allegations were made

      that Mother had a history of: (1) excessive discipline of Children; (2) being

      overwhelmed with the responsibilities of parenting; (3) having relationships

      with inappropriate or violent men, some of whom had criminal histories; and

      (4) being the victim of domestic violence both as a child and in her relationships

      with men. Mother reported that as a child she was sexually abused by a family

      member and abused and neglected by her mother, Grandmother. DCS Ex. 3 at

      57, DCS Ex. 4, Vanderwater-Piercy Psychological Evaluation at 11.2 On June 4,




      2
          DCS Exhibit 4 is not consecutively paginated; therefore, we refer to the page number of the specific report.


      Court of Appeals of Indiana | Memorandum Decision 79A04-1506-JT-736 | May 20, 2016                   Page 3 of 30
      2013, the juvenile court appointed Lynn Davis to be the Child Appointed

      Special Advocate (“the CASA”).


[5]   A fact-finding hearing was held on the CHINS petition, and Children were

      found to be CHINS on June 18, 2013.3 As to Mother, the juvenile court noted:

      (1) Mother’s pending criminal charges regarding Z.S.; (2) reports from Mother’s

      family that she had a history of using extreme discipline on Children, including

      the use of wooden spoons, belts, and her hand; (3) Mother had left eleven-year-

      old N.W. to take care of three to five children4 and, via text message, told N.W.

      “to ‘get out the belt’ if the younger children misbehaved”; (4) Mother had

      written a letter to Children, while incarcerated, telling them she was sorry she

      had asked them to lie and it was “okay to tell the truth.” DCS Ex. 2 at 44. As

      to Father, the juvenile court noted that he had not had consistent contact with

      S.G. and had not seen S.G. in about three months. Id. The juvenile court

      ordered Children to remain in their respective relative placements.


[6]   DCS prepared a Predispositional Report, dated July 5, 2013, the findings of

      which the juvenile court adopted during its July 9, 2013 dispositional hearing.

      Those findings included: (1) Children had a strong connection to Mother’s side




      3
       The CHINS and the termination proceedings that took place between April 23, 2013 and October 2014
      were heard in the court of Judge Faith Graham, with Magistrate Crystal Sandy presiding. Senior Judge
      Thomas K. Milligan presided over the four termination hearings in late 2014 and early 2015.
      4
        There is a conflict in the record regarding the number of children N.W. was asked to watch. DCS reported
      that Mother had left N.W. to take care of up to six children, DCS Ex. 2 at 44, while the juvenile court found
      that Mother left N.W. to take care of three to five children. Appellant’s App. at 39.

      Court of Appeals of Indiana | Memorandum Decision 79A04-1506-JT-736 | May 20, 2016               Page 4 of 30
      of the family; (2) none of Children had special medical needs or had used drugs;

      (3) N.W. and S.G. were at that time attending individual therapy; and (4)

      notwithstanding being in separate homes, Children were able to interact with

      each other in a meaningful way. DCS Ex. 3 at 60-61. Following the hearing,

      the juvenile court ordered Children to remain in relative placement and ordered

      Parents to participate in services set forth in the parental participation order

      with the goal of reunification. DCS Ex. 2 at 40.


[7]   In October 2013, Mother pleaded guilty to neglect of a dependent with bodily

      injury as a Class C felony for the injuries she inflicted on Z.S. Mother was

      sentenced to four years—one year executed with Tippecanoe County

      Community Corrections (“Tippecanoe Corrections”) on home detention, GPS

      monitoring, and three years on supervised probation. DCS Ex. 3 at 43-44.

      Mother was supervised by Tippecanoe Corrections Case Manager Jennifer

      Horn from November 19, 2013 until November 7, 2014. Tr. at 409. Mother

      was initially monitored as “high risk . . . due to her IRES5 score and her

      history,” but was later modified to moderate risk. Id. Mother was returned to

      high risk, however, after she violated the terms of her community corrections

      by: (1) missing a drug screen in March 2014; (2) having problems keeping her

      GPS charged while working for Indiana Packers; and (3) being “out of




      5
          The record before us does not reflect the meaning of the acronym “IRES.”



      Court of Appeals of Indiana | Memorandum Decision 79A04-1506-JT-736 | May 20, 2016   Page 5 of 30
      bounds.”6 Id. at 410. Mother also “received a work crew sanction,” but asked

      that good time credit be taken away because she was unable to complete the

      work crew hours. Id.


[8]   The juvenile court held a CHINS case review hearing in October 2013 and

      another in February 2014; Mother appeared in person at both hearings, and

      Father appeared at the latter hearing. In preparation for those hearings, DCS

      prepared three-month progress reports, one dated September 30, 2013

      (“September Report”) and the other dated December 30, 2013 (“December

      Report”). The September Report provided that Mother: (1) was inconsistent in

      her case management participation; (2) had participated in a psychological

      evaluation, but at DCS’s directive, would have to complete a comprehensive

      psychological assessment with a parenting component; and (3) during the three-

      month period from July 9 to September 30, had maintained approximately

      twenty hours of supervised visitation per week. DCS Ex. 3 at 51, 52. Following

      the October 2013 hearing, the juvenile court ordered Mother to: (1) comply

      with the parental participation decree; (2) submit to random drug screens within

      twenty-four hours of request from DCS, the CASA, and service providers; (3)

      participate in Case Management once a week; (4) complete a parenting

      education course; (5) participate in individual and family therapy; (6)




      6
        Case Manager Horn described these violations as follows: (1) Mother, for unexplained reasons, did not
      show up for a drug screen on the appointed day, but showed up and passed it the next day; (2) Mother’s place
      of employment, Indiana Packers, was not a “home zone” so Mother’s unit would continually attempt to
      charge, resulting in the GPS unit dying before she returned home; (3) Mother was out of bounds when she
      took Children to a McDonald’s play area without giving prior notice to her case manager. Tr. at 410-14.

      Court of Appeals of Indiana | Memorandum Decision 79A04-1506-JT-736 | May 20, 2016             Page 6 of 30
      participate in visitation by agreement of treatment team; (7) participate in a

      comprehensive psychological evaluation with a parenting component; (8)

      continue to use the journal to facilitate visitation; (9) complete the RAISE

      Program, to address domestic violence, and follow all recommendations. DCS

      Ex. 2 at 36. Father was ordered to: (1) comply with the parental participation

      decree; (2) complete a parenting assessment, a mental health assessment, and a

      substance abuse assessment and follow the recommendations as to each; (3)

      participate in visitation pursuant to a treatment team agreement; and (4) submit

      to random drug screens within twenty-four hours of request from DCS, the

      CASA, and service providers. Id. at 37.


[9]   The December Report noted that, during the three-month period from

      September 30 to December 31, 2013, Mother maintained approximately

      twenty-five hours of supervised visitation per week, with no cancellations. DCS

      Ex. 3 at 41. Additionally, Mother participated in a comprehensive

      psychological evaluation with licensed psychologist Jeff Vanderwater-Piercy

      (“Dr. Vanderwater-Piercy”). Through that evaluation, Mother was diagnosed

      with: (1) “Anxiety Disorder Not Otherwise Specified (with features of

      posttraumatic stress)”; (2) “Major Depressive Disorder, Recurrent, In

      Remission”; and (3) “Personality Disorder Not Otherwise Specified (Mixed

      Personality Disorder with Dependent and Narcissistic Features).” DCS Ex. 3 at

      35; DCS Ex. 4, Vanderwater-Piercy Psychological Evaluation at 11. The evaluation

      recommended that Mother participate in parenting education courses. The

      December Report noted that: (1) Mother was participating in or had


      Court of Appeals of Indiana | Memorandum Decision 79A04-1506-JT-736 | May 20, 2016   Page 7 of 30
       participated in individual therapy, parenting evaluation, visitation,

       psychological evaluation; (2) all of Mother’s drug screens were clean; (3)

       Mother had obtained suitable, individual housing in her own name, (4) Mother

       maintained transportation; and (5) Mother maintained employment. DCS Ex. 3

       at 40. Both the September and December Reports reflected DCS Case Manager

       Taylor Fristoe’s (“Fristoe”) assessment that Mother did not recognize her

       mental health issues. Id. at 40, 51. Following the February 2014 hearing, the

       juvenile court recommended that Children remain in relative placement and

       that Parents continue with previously-ordered services.


[10]   The juvenile court held a permanency hearing in April 2014. In preparation for

       that hearing, DCS prepared a progress report (“Permanency Report”), dated

       April 15, 2014, which covered the time-period from December 31, 2013 to April

       15, 2014. Like the December Report, the Permanency Report reflected that

       Mother maintained approximately twenty-five hours of semi-supervised

       visitation per week, and also attended the three Child and Family Team

       Meetings for that period. DCS Ex.3 at 28-29. DCS reported: (1) Mother does

       not believe Dr. Vanderwater-Piercy’s assessment that she is narcissistic, stating

       that she always puts Children first; (2) Mother continues to hold the idea of

       DCS’s involvement being the fault of others, including relative placement,

       believing that if DCS was “not involved that the case would be closed and the

       children would already be returned to her care”; and (3) somebody made a

       hotline report regarding bruising on R.B. and S.G after a visit with Mother;

       however, a follow-up investigation revealed that claims of Mother’s


       Court of Appeals of Indiana | Memorandum Decision 79A04-1506-JT-736 | May 20, 2016   Page 8 of 30
       wrongdoing were unsubstantiated. Id. at 29, 30. DCS also reported, “[Mother]

       has presented as argumentative when conversing with DCS; however, when

       DCS is around [Mother], she does not raise her voice or become inappropriate

       in front of the children.” Id. at 29. The Permanency Report showed that, in

       addition to Mother’s participation in individual therapy, parenting evaluation,

       visitation, and a psychological evaluation, Mother has made herself available to

       meet with providers and the treatment team; has continued to have clean drug

       and alcohol screens; has obtained suitable housing in her own name; and has

       maintained employment and transportation. Id. at 25. At that time, Mother

       had successfully completed the RAISE Program through Bauer Family

       Resources (“Bauer”), to address issues of domestic violence. Id. at 25-26.


[11]   The Permanency Report recommended that relative placement continue only

       until Mother finds appropriate and consistent childcare for Children. Id. at 21.

       The “team” had several Child and Family Team Meetings to discuss a plan.

       Services were offered to Mother “to address the underlying reasons for

       involvement, which [Mother] was cooperative [with] and engaged in.” Id.

       DCS agreed that a trial home visit would be appropriate once Mother obtained

       an appropriate childcare plan. Id. In summary, DCS noted:


               Despite the disagreement about involvement, [Mother] has
               participated in services and improved with interaction through
               visits with the girls. She has maintained her housing and
               employment and has several strengths. [Mother] clearly has a
               strong bond with her children and they show the desire to be
               home with her. She has shown the ability to obtain childcare,
               but needs to maintain it. If [Mother] develops an appropriate

       Court of Appeals of Indiana | Memorandum Decision 79A04-1506-JT-736 | May 20, 2016   Page 9 of 30
               and consistent childcare plan, the team would like to move to a
               trial home visit.


       Id. at 30.


[12]   In its April 22, 2014 Order on Permanency Hearing, the juvenile court accepted

       the Permanency Report as presented by DCS and placed Children in Mother’s

       home for a trial home visit. Id. at 26. As part of its Order, the juvenile court

       ordered Mother to complete the following services: (1) “[s]ign a release for her

       therapist to release information to DCS and CASA”; (2) contact Wabash Valley

       Alliance (“Wabash Valley”) to begin a transition plan for Children’s services

       from Bauer; (3) “[c]ontinue to participate in case management”; and (4)

       “[c]ooperate with the IV-D Prosecutor in establishing paternity of [R.B].” DCS

       Ex. 2 at 26. It is not clear whether Mother completed these tasks.


[13]   About one month later, on May 20, 2014, DCS Case Manager Fristoe filed a

       status report with the juvenile court, alleging that during the trial home visit:

       (1) S.G. and R.B had started to act out in school and daycare—S.G. was defiant

       and argues with the teachers, and R.B. “hit another child at the daycare” and

       has been atypically rude; (2) Mother failed to call S.G.’s case manager and

       therapist during the trial home visit; (3) Mother failed to provide R.G.’s current

       daycare with the necessary documentation and contact numbers; (4) DCS was

       unable to obtain records from Alpine Clinic concerning Mother’s individual

       therapy; (5) Mother had her license suspended for failing to pay a speeding

       ticket; (6) Mother failed to inform DCS she was suspended from her job for five

       days “due to falling asleep on the clock”; (7) Mother had not been in
       Court of Appeals of Indiana | Memorandum Decision 79A04-1506-JT-736 | May 20, 2016   Page 10 of 30
       communication with DCS. DCS Ex. 3 at 16-17. Case Manager Fristoe asserted

       that Mother “hasn’t shown her willingness and ability to provide her children

       with structure, stability, and appropriate services they need, while maintaining

       an attitude that she does not need to participate anymore, since [Children] are

       in her care.” Id. at 17.


[14]   The juvenile court held an emergency modification hearing on May 23, 2014.

       As part of its order, the juvenile court ordered Mother to complete the following

       tasks prior to the June 3, 2014 hearing: (1) set up an appointment for S.G.’s

       therapy; (2) communicate with S.G.’s case manager to set up a plan of action

       regarding S.G.; (3) obtain Mother’s entire medical file from Alpine Clinic and

       provide a copy of the same to all parties; (4) take whatever steps necessary to

       reinstate driver’s license; (5) apply for Food Stamps at the Medicaid Office; (6)

       obtain documentation showing all rent, utilities, and car payments are current;

       (7) provide the current daycare provider with any requested information and/or

       documentation; (8) provide a written plan for daycare plans for N.W and S.G.

       through the summer. DCS Ex. 2 at 19.


[15]   During the June 3, 2014 hearing, the CASA testified that Mother was unable to

       accomplish these goals in a timely fashion. Tr. at 510-11. Wabash Valley Case

       Manager Tiana Evans (“Evans”) reported that Mother was unable to secure

       stable daycare and could not obtain the necessary information for R.B.’s

       daycare provider. DCS Ex. 6, May 2014 Wabash Valley Progress Report at 2. At

       the conclusion of the hearing, the juvenile court removed Children from

       Mother’s home and terminated the trial home visit.

       Court of Appeals of Indiana | Memorandum Decision 79A04-1506-JT-736 | May 20, 2016   Page 11 of 30
[16]   At the August 26, 2014 permanency hearing, the juvenile court changed the

       permanency plan to termination of Parents parental rights, and DCS filed its

       petition for termination of parental rights on September 9, 2014. DCS Ex. 2 at

       7. The juvenile court held its termination hearing over multiple days—

       November 14 and December 15, 2014, and February 6 and March 5, 2015. At

       the termination hearings, DCS introduced three volumes of exhibits, which

       included periodic reports from DCS Case Manager Fristoe, and separate reports

       from Wabash Valley and Bauer, regarding Mother’s progress with services.

       Also included in the exhibits were periodic reports about Mother’s visitation

       with Children, her ongoing therapy, her drug screens, as well as periodic reports

       from the CASA. The following pertinent individuals testified at one or more of

       the four termination hearings: Mother; Father; Tiana Evans, who was

       Mother’s case manager from Wabash Valley; Erica Eads, who was S.G.’s

       school and home-based case manager from Wabash Valley; Mother’s brother;

       Aunt; Case Manager Fristoe, who, starting in August 2013, was Mother’s DCS

       case manager; the CASA; N.W. and S.G., who were Mother’s oldest two

       children; and Tippecanoe Corrections Case Manager Jennifer Horn.


[17]   On May 26, 2015, the juvenile court issued its order terminating the parental

       rights of Mother and Father. The juvenile court included in its findings that

       Mother had a history of being the victim of domestic violence, using excessive

       discipline, being overwhelmed with the responsibilities of parenting, having

       liaisons or relationships with inappropriate and violent men, struggling with

       judgment and decision making, encouraging Children to lie, and failing to


       Court of Appeals of Indiana | Memorandum Decision 79A04-1506-JT-736 | May 20, 2016   Page 12 of 30
       obtain appropriate childcare providers. Appellant’s App. at 38. Based on those

       and other factors, the juvenile court concluded:

               There is a reasonable probability the conditions that resulted in
               removal of the child from the parents’ care or the reasons for
               continued placement outside the home will not be remedied.
               The parents have not demonstrated a willingness to make lasting
               changes from past behaviors. There is no reasonable probability
               the parents will be able to provide adequately for the children’s
               mental, emotional, or basic needs.


               Continuation of the parent-child relationship poses a threat to the
               well-being of the child. The children need parents with whom
               they can form a permanent and lasting bond to provide for their
               emotional and psychological as well as physical well-being. The
               children’s well-being would be threatened by keeping them in the
               parent-child relationships with parents whose own choices and
               actions have rendered them unable to meet the needs of their
               children.


               ....


               For the foregoing reasons, it is in the best interests of [Children]
               that the parental rights of [Mother] … [and Father] … be
               terminated and that the children be made available for adoption.


       Appellant’s App. at 43. Mother and Father now appeal.


                                      Discussion and Decision
[18]   Our Supreme Court has “repeatedly recognized that parental rights are precious

       and protected by our Federal and State constitutions.” In re E.M., 4 N.E.3d
636, 641-42 (Ind. 2014) (citing In re Adoption of C.B.M., 992 N.E.2d 687, 692

       Court of Appeals of Indiana | Memorandum Decision 79A04-1506-JT-736 | May 20, 2016   Page 13 of 30
       (Ind. 2013)) (internal quotation marks omitted). “Accordingly, when seeking to

       terminate parental rights, DCS must prove its case by ‘clear and convincing

       evidence,’ Ind. Code § 31-37-14-2 (2008)—a ‘heightened burden of proof’

       reflecting termination’s ‘serious social consequences.’” Id. at 642 (quoting In re

       G.Y., 904 N.E.2d 1257, 1260-61 & n.1 (Ind. 2009)). “[W]eighing the evidence

       under that heightened standard is the trial court’s prerogative—in contrast to

       our well-settled, highly deferential standard of review.” In re E.M., 4 N.E.3d at

       642. “‘We do not reweigh the evidence or determine the credibility of

       witnesses, but consider only the evidence that supports the judgment and the

       reasonable inferences to be drawn from the evidence.’” Id. (quoting Egly v.

       Blackford Cnty. Dep’t of Pub. Welfare, 592 N.E.2d 1232, 1235 (Ind. 1992)). “We

       confine our review to two steps: whether the evidence clearly and convincingly

       supports the findings, and then whether the findings clearly and convincingly

       support the judgment.” Id. (citing K.T.K. v. Ind. Dep’t of Child Servs., 989 N.E.2d
1225, 1229-30 (Ind. 2013)).


[19]   Reviewing whether the evidence “clearly and convincingly” supports the

       findings, or the findings “clearly and convincingly” support the judgment, is not

       a license to reweigh the evidence. Id. “Rather, it is akin to the ‘reasonable

       doubt’ standard’s function in criminal sufficiency of the evidence appeals—in

       which we do not reweigh the evidence or assess the credibility of the witnesses,

       and consider only whether there is probative evidence from which a reasonable

       jury could have found the defendant guilty beyond a reasonable doubt.” Id.

       (emphasis in original) (internal quotation marks omitted). “That is, we do not

       Court of Appeals of Indiana | Memorandum Decision 79A04-1506-JT-736 | May 20, 2016   Page 14 of 30
       independently determine whether that heightened standard is met, as we would

       under the constitutional harmless error standard, which requires the reviewing

       court itself to be sufficiently confident to declare the error harmless beyond a

       reasonable doubt.” Id. (emphasis in original) (internal quotation marks

       omitted). Our review must “give ‘due regard’ to the trial court’s opportunity to

       judge the credibility of the witnesses firsthand,” and “not set aside [its] findings

       or judgment unless clearly erroneous.” K.T.K., 989 N.E.2d at 1229 (citing Ind.

       Trial Rule 52(A)).


[20]   Indiana Code section 31-35-2-4(b)(2) provides that a petition to terminate

       parental rights of a child in need of services must, in pertinent part, allege the

       following:

               (A) that one (1) of the following is true:


               (i) The child has been removed from the parent for at least six (6)
               months under a dispositional decree.


               ....


               (B) that one (1) of the following is true:


               (i) There is a reasonable probability that the conditions that
               resulted in the child’s removal or the reasons for placement
               outside the home of the parents will not be remedied.


               (ii) There is a reasonable probability that the continuation of the
               parent-child relationship poses a threat to the wellbeing of the
               child.

       Court of Appeals of Indiana | Memorandum Decision 79A04-1506-JT-736 | May 20, 2016   Page 15 of 30
               ....


               (C) that termination is in the best interests of the child; and


               (D) that there is a satisfactory plan for the care and treatment of
               the child.


       The petitioner must prove each of these elements by clear and convincing

       evidence. Ind. Code § 31-37-14-2; see also Castro v. State Office of Family &

       Children, 842 N.E.2d 367, 373 (Ind. Ct. App. 2006), trans. denied.


[21]   Here, the Parents do not contest the juvenile court’s findings that Children have

       been out of their care for more than six months or that DCS deems it a

       satisfactory plan for the care and treatment of Children that Grandmother is

       willing to adopt N.W. and S.G. and Aunt is willing to adopt R.B. Instead,

       Parents argue that DCS failed to prove by clear and convincing evidence that

       the conditions that resulted in the removal of Children will not be remedied,

       that the continuation of the parent-child relationship with Parents poses a threat

       to Children, and that termination of Mother’s and Father’s parental rights is in

       Children’s best interests.




       Court of Appeals of Indiana | Memorandum Decision 79A04-1506-JT-736 | May 20, 2016   Page 16 of 30
                                                      I. Mother
[22]   Mother contends that the evidence was insufficient to support the juvenile

       court’s findings of fact and conclusion that the conditions that resulted in

       Children’s removal will not be remedied. We disagree.7


[23]   In determining whether there is a reasonable probability that the conditions that

       led to Children’s removal and continued placement outside the home would not

       be remedied, we engage in a two-step analysis. K.T.K., 989 N.E.2d at 1231.

       First, we ascertain what conditions led to Children’s placement and retention

       outside the home, and second, we determine whether there is a reasonable

       probability that those conditions will not be remedied. Id. In the second step,

       the juvenile court must judge a parent’s fitness at the time of the termination

       proceeding, taking into consideration evidence of changed conditions and

       balancing a parent’s recent improvements against “‘habitual pattern[s] of

       conduct to determine whether there is a substantial probability of future neglect

       or deprivation.’” In re E.M., 4 N.E.3d at 643 (quoting K.T.K., 989 N.E.2d at

       1231).




       7
         DCS is required to prove either (i) the conditions resulting in child’s placement outside the home will not be
       remedied, or (ii) the continuation of the parent-child relationship poses a threat to the child’s well-being.
       Bester v. Lake Cnty. Office of Family & Children, 839 N.E.2d 143, 148 n.5 (Ind. 2005). Because Indiana Code
       section 31-35-2-4(b)(2)(B) is written in the disjunctive, the trial court need only find one of the two elements
       proven by clear and convincing evidence. Castro v. State Office of Family & Children, 842 N.E.2d 367, 373 (Ind.
       Ct. App. 2006), trans. denied. Finding as we do that the juvenile court did not err in finding clear and
       convincing evidence that the conditions that resulted in Children’s removal will likely not change, we need
       not address the issue of whether Mother poses a threat to Children.



       Court of Appeals of Indiana | Memorandum Decision 79A04-1506-JT-736 | May 20, 2016                Page 17 of 30
[24]   Pursuant to this rule, “trial courts have properly considered evidence of a

       parent’s prior criminal history, drug and alcohol abuse, history of neglect,

       failure to provide support, and lack of adequate housing and employment.”

       A.F. v. Marion Cnty. Office of Family & Children, 762 N.E.2d 1244, 1251 (Ind. Ct.

       App. 2002), trans. denied. In addition, DCS need not provide evidence ruling

       out all possibilities of change; rather, it need establish only that there is a

       reasonable probability the parent’s behavior will not change. In re Kay L., 867
N.E.2d 236, 242 (Ind. Ct. App. 2007). “We entrust that delicate balance to the

       trial court, which has discretion to weigh a parent’s prior history more heavily

       than efforts made only shortly before termination.” In re E.M., 4 N.E.3d at 643.


[25]   Here, Children were removed from Mother’s home in connection with her

       arrest and subsequent prosecution for having hit and injured Z.S. Further

       inquiry revealed that Mother had a history of being the victim of domestic

       abuse both as a child and an adult and that Mother historically became

       involved with and exposed Children to men who were violent. Additional

       concerns about Mother were her harsh discipline style and that Mother, on

       occasion, left N.W. alone to care for three to five other children.


[26]   During the termination hearings, Case Manager Fristoe testified that Mother’s

       parental rights should be terminated. Case Manager Fristoe testified that, in her

       opinion, the conditions that resulted in Children being removed from Mother

       would not be remedied. Id. at 313-14. Case Manager Fristoe testified that prior

       to the trial home visit Mother’s house was usually “really clean”; however,

       during the trial home visit “there were things all over the house [and] there was

       Court of Appeals of Indiana | Memorandum Decision 79A04-1506-JT-736 | May 20, 2016   Page 18 of 30
       food that would be left out.” Id. at 317. During the four-week trial home visit,

       Mother did not schedule counseling appointments for S.G., stopped

       communicating with S.G.’s case manager, and did not return paperwork to

       S.G.’s school. Tr. at 315-16. Case Manager Fristoe made the following

       observations about Mother: “[s]he allows dangerous men around her children

       and presents them as father figures, she asks them to call them their fathers; she

       will not maintain or prioritize [Children’s] needs regarding education, mental

       health, case management; she will not reach out for supports [sic] when she

       needs anything; she will cut the relatives out of her life who have been a strong

       support for her and for the kids.” Id. at 318.


[27]   The CASA explained that Children were removed from the home “due to

       abusive relationship where [Mother] became very overwhelmed with stress and

       that resulted in an injury to a two year old child 8 where the child was

       hospitalized,” and that Mother “lied about the occurrence.” Id. at 505. The

       CASA also testified that there were times that Mother used N.W. to babysit for

       Children. The CASA stated her concern for the safety of Children because

       Mother “gets very overwhelmed and doesn’t recognize when she’s

       overwhelmed.” Id. The CASA also cited to problems “regarding inappropriate

       caregivers” for Children. Id. Elaborating on the childcare issue, the CASA

       stated that “moving toward the trial home visit, it took seven weeks for




       8
           Mother’s intake officer reported that Z.S. was three years old. DCS Ex. 1 at 2.


       Court of Appeals of Indiana | Memorandum Decision 79A04-1506-JT-736 | May 20, 2016    Page 19 of 30
       [Mother] to establish childcare.” Id. at 505-06. With the childcare struggles

       Mother “[fell] back into the pattern of calling family members at the last minute

       and demanding that they provide the childcare for her.” Id. at 507. The CASA

       also testified that the trial home visit fell apart because Mother “treated [S.G.]

       very harshly”; “[S.G.] demonstrated very regressive behaviors”; S.G. was

       struggling educationally, but Mother wasn’t appropriately acting on those

       struggles; concerns arose because childcare “wasn’t holding up very strongly”;

       Mother was not keeping up with Children’s therapy, and Mother was not

       communicating with S.G.’s service provider. Id. 508-10.


[28]   Mother’s brother (“Brother”) and Aunt also testified during the termination

       hearings as to their concern regarding returning Children to Mother. Brother

       testified that Mother was “entirely capable” of caring for Children, “but she’s

       not shown me a willingness to do what she has to do to really be a good mom

       like she could be.” Tr. at 182. Brother described Mother’s historical

       shortcomings, where Mother would rely on Brother’s financial support and

       leave Children with Grandmother and “just check out for a little while.” Id. at

       182-84. Brother admitted that he had “not spent a significant amount of time”

       at Mother’s home, but when he visited he found the conditions unacceptable—

       “dirty and cluttered; dirty dishes;[and] dirty floor.” Id. at 185. Elaborating, he

       said that “the kitchen was filthy and nasty and . . . and dirty dishes in the living

       room and things like that.” Id. at 201. He further stated that Mother made too

       many decisions that exposed Children to “things [and people] they should not

       be exposed to,” and sometimes put her needs before Children’s. Id.


       Court of Appeals of Indiana | Memorandum Decision 79A04-1506-JT-736 | May 20, 2016   Page 20 of 30
[29]   Aunt also testified regarding Mother’s historical shortcomings. Aunt cited to a

       childcare problem, which occurred in Chicago, when the caregiver of Children

       could not find Mother. Id. at 274. Aunt noted that Mother’s home was usually

       “rather cluttered and dirty.” Id. at 250. “Cluttered with clothing and leftover

       food containers, baby bottles and diapers that should’ve been either washed or

       thrown away.” Id. Mother’s ex-boyfriend threatened Mother and had hit Z.S.

       in Aunt’s presence. Aunt also stated that there were times when the family had

       to deal with Children having lice. Id. at 246-50, 259.


[30]   Case Manager Eads testified that, even though Mother had recently been

       answering Eads’s texts and phone calls, Mother had not reached out to work

       cooperatively with Eads on S.G.’s issues prior to the plan for termination.

       When asked if she was convinced that Mother’s parental rights should be

       terminated, Case Manager Eads stated that she could not answer the question

       because she had not had enough “supervised visit time” with the family. Tr. at

       86-87.


[31]   Wabash Valley Case Manager Evans testified that she “was on the fence”

       regarding whether Mother’s rights should be terminated. Tr. at 485. While

       providing no specifics, Evans testified, “I have not observed [Mother] physically

       do anything to harm the children, but I do have some concerns that I think need

       to be addressed because it’s important for her address [sic] certain things with

       them.” Id. When asked, Case Manager Evans stated that Mother had not

       shown a willingness to address those issues. Id. Explaining, Evans said, “I

       have voiced my opinion in regards to how she should handle some situations

       Court of Appeals of Indiana | Memorandum Decision 79A04-1506-JT-736 | May 20, 2016   Page 21 of 30
       and most of the time it’s an excuse on why she shouldn’t go the way that I’m

       saying.” Id. Case Manager Evans also testified that Mother yells frequently.

       Evans said she would give Mother a grade of 78% for her participation

       throughout the case. Id. at 485-86. During the March 5, 2015 hearing, Evans

       testified that Mother was hesitant to meet “because she really didn’t need my

       attention.” Id. at 487.


[32]   Dr. Vanderwater-Piercy’s psychological evaluation of Mother reported that

       individuals with similar test results have: a tendency toward nonconforming

       behavior; problems with authority; conflictual interpersonal relationships; and

       problems with impulsiveness, sensation-seeking, and acting out when bored.

       DCS Ex. 4, Vanderwater-Piercy Psychological Evaluation at 10. These individuals

       also have inflated self-image and problematic behavior. Id. The juvenile court

       noted that the existence of these traits were amply supported by the testimony

       of Brother and Aunt. The juvenile court also believed that Mother’s

       estrangement from her family, due in part to family’s disapproval of Mother’s

       lifestyle, validated Dr. Vanderwater-Piercy’s findings that individuals with

       similar response styles are likely to have a strong need for approval and

       validation, may lack self-awareness and insight regarding personality flaws and

       problematic behavior, and have an inflated self-image and sense of competence.

       Id. These individuals perceive and present themselves as having few faults or

       liabilities with respect to their functioning. Id.


[33]   The juvenile court, in part, found that Mother’s history of domestic violence

       began when she was a child; Mother was sexually abused by a family friend and

       Court of Appeals of Indiana | Memorandum Decision 79A04-1506-JT-736 | May 20, 2016   Page 22 of 30
       abused and neglected by her mother. Appellant’s App. at 39. Since the age of

       seventeen, Mother had made bad decisions regarding her relationships with

       men, some of whom had criminal records and all of whom were physically

       abusive to Mother; R.B. was conceived through an act of rape. Id. Children

       were placed outside the home because Mother had hit and injured Z.S.

       Children remained in relative placement because of Mother’s unwillingness or

       inability to find suitable childcare, refusal to take responsibility for her actions,

       emotional instability, and unwillingness or inability to see what she has done

       wrong, coupled with a lack of understanding as to the nature and requirements

       of parenting. Id. at 40. Mother had made inappropriate childcare decisions,

       including leaving eleven-year-old N.W. to care for three to five younger

       children, and on another occasion, allowing children to be cared for by an

       individual who did not have prior approval from DCS. Id. at 39, 40. Mother

       did not plan ahead for childcare, which resulted in last minute emergencies and,

       on one occasion, Mother asking Children to lie about who was watching them.

       Id. at 40.


[34]   The juvenile court also found that Mother did not fully understand the nature

       and requirements of parenting “such as putting the needs of the children before

       her own; whether it is financial, emotional support, time with the children, or

       meeting physical and emotional needs.” Id. at 40-41. Mother is self-centered

       and simply does not view this as a parenting deficit. The trial home visit did

       not go well, as evidenced by S.G. being happy and well-adjusted once placed

       with Grandmother, but when the trial home visit neared, S.G.’s behaviors


       Court of Appeals of Indiana | Memorandum Decision 79A04-1506-JT-736 | May 20, 2016   Page 23 of 30
       deteriorated, and she had difficulty in school. Id. at 42. Prior to the trial home

       visit, DCS and the CASA reminded Mother about the importance of continuing

       therapy for the Children, especially as S.G.’s behavioral issues were increasing.

       Id. It was a difficult time for the school, and school officials reported that at

       times they were unable to reach Mother. Id. Once the trial home visit ended,

       many of S.G.’s negative behaviors decreased, and she was doing much better

       overall until visits with Mother increased again, when S.G. began displaying

       similar behaviors again. Id. The juvenile court also observed that, due to her

       childhood, Mother has developed an inability to trust others. Id. Mother has

       an unwillingness to cooperate, needs to be in control of her life and

       circumstances, and is oppositional defiant to the detriment of Children. Id.

       The personality construct as described by Dr. Vanderwater-Piercy renders

       Mother incapable of confidently raising Children under circumstances where

       Children would be safe and healthy. Id. at 42-43.9


[35]   As Mother correctly notes on appeal, some of the juvenile court’s findings of

       fact are historical in nature. The importance of these events is not whether they

       happened in the past, but whether they provide any insight into future

       conditions. Here, the juvenile court had the difficult task of determining

       whether there was a probability that these historical conditions would not be

       remedied. This case, from CHINS through termination of parental rights, took




       9
        The juvenile court did not include citations to the record in its findings of fact—an omission that somewhat
       hampered our review.

       Court of Appeals of Indiana | Memorandum Decision 79A04-1506-JT-736 | May 20, 2016              Page 24 of 30
       place over a period of more than two years. A great deal of evidence, including

       three volumes of exhibits and more than six hundred pages of testimony, was

       presented to the juvenile court. Numerous witnesses testified. The evidence

       before the juvenile court was that Mother had historical issues of being

       overwhelmed while caring for Children, using excessive discipline on Children,

       and exposing Children to individuals who were violent. In the opinion of Case

       Manager Fristoe and the CASA, Mother returned to her old ways during the

       trial home visit, and the behavior of S.G. and R.B. had regressed. Tr. at 315-17,

       505-10. Case Manager Fristoe concluded that the conditions that resulted in

       Children being removed from Mother would not be remedied. Id. at 313-14.


[36]   The juvenile court heard the testimony and saw the demeanor of the witnesses.

       From this vantage point, the juvenile court sifted through the evidence to

       conclude, “[t]he parents have not demonstrated a willingness to make lasting

       changes from past behaviors,” and “there is no reasonable probability the

       parents will be able to provide adequately for children’s mental, emotional, or

       basic needs.” Appellant’s App. at 43. Mother urges this court to consider that

       she maintained housing and employment, among other factors. This is a

       request that we reweigh the evidence and judge the credibility of witnesses,

       which we will not do. In re E.M., 4 N.E.3d at 642. We cannot say that it was

       error for the juvenile court to find that the conditions that resulted in the

       termination of Mother’s parental rights will not be remedied.


[37]   Mother next argues that there was insufficient evidence to prove that

       termination was in the best interests of Children. In determining the best

       Court of Appeals of Indiana | Memorandum Decision 79A04-1506-JT-736 | May 20, 2016   Page 25 of 30
       interests of a child, the trial court must look beyond the factors identified by

       DCS and consider the totality of the evidence. In re J.S., 906 N.E.2d 226, 236

       (Ind. Ct. App. 2009). “In so doing, the trial court must subordinate the interests

       of the parent to those of the child.” Id. Children have a paramount need for

       permanency, which our Supreme Court has deemed a central consideration in

       determining a child’s best interests. In re E.M., 4 N.E.3d at 647-48. Courts

       need not wait until a child is harmed irreversibly before terminating the parent-

       child relationship. Id. The testimony of service providers may support a

       finding that termination is in the child’s best interests. In re A.K., 924 N.E.2d
212, 224 (Ind. Ct. App. 2010), trans. dismissed; see Stewart v. Ind. Dep’t of Child

       Servs., 906 N.E.2d 226, 236 (Ind. Ct. App. 2009) (we have repeatedly

       recognized that testimony of family case manager and CASA, in addition to

       evidence demonstrating reasonable probability that the conditions that resulted

       in removal of child would not be remedied, is sufficient to show by clear and

       convincing evidence that termination is in child’s best interests).


[38]   During the home visit, Mother had been unable to accomplish all of the tasks

       assigned to her by DCS and could not maintain the therapy appointments

       required to address S.G.’s mental health issues. Children were close to their

       maternal relatives. At the time of the termination hearings, N.W. and S.G. had

       lived with Grandmother, and R.B. had lived with Aunt, for more than two

       years. In addition to the testimony of Case Manager Fristoe and the CASA, the

       juvenile court heard testimony that Mother and Children are clearly bonded

       and want to live together. For many of the above-cited reasons, Case Manager


       Court of Appeals of Indiana | Memorandum Decision 79A04-1506-JT-736 | May 20, 2016   Page 26 of 30
       Fristoe and the CASA made clear their opinions that it was in Children’s best

       interests to terminate Mother’s parental rights. Tr. at 318-19, 504. Brother

       testified, “[I]t’s been proven over and over to me that it’s just what’s going to be

       best for the girls is that [Mother’s] not in charge of their care anymore. And

       maybe what’s best for her too.” Id. at 199. Brother also testified that there had

       been times when Mother did what she needed to do to take care of Children

       and herself, but “those stretches seem rare in retrospect,” especially over the

       course of thirteen years. Id. at 200. It was the juvenile court’s duty to review

       the record, assess the credibility of the witnesses, weigh the evidence, and

       determine the best interests of Children. The juvenile court’s determination

       that termination of Mother’s parental rights is in S.G.’s best interests is

       supported by clear and convincing evidence and, therefore, is not clearly

       erroneous.


                                                  II. Father
[39]   Father argues that the evidence was insufficient to support the termination of

       his parental rights. S.G. testified that she loves Father and would like to see

       him again. Tr. at 398. Father likewise testified that he loves S.G. a lot and has

       a good relationship with her. Id. at 603. Father explained that he had not

       attended most of the hearings because his driver’s license was suspended, and

       his vehicles were not working properly. Id. While admitting to having a

       pending misdemeanor charge, Father expressed the belief that it was going to be

       dismissed. Id. at 601-02. Father urged the juvenile court not to terminate his

       parental rights, saying, “I have nothing to do with what’s going on with this

       Court of Appeals of Indiana | Memorandum Decision 79A04-1506-JT-736 | May 20, 2016   Page 27 of 30
       situation with [Mother]. Me and [S.G.] have a really good relationship and I

       don’t think I should get my parental rights deleted because of somebody else’s

       problems.” Id. at 604.


[40]   Case Manager Fristoe testified that Father has a history of substance abuse and

       has a major criminal conviction. Father was ordered to participate in certain

       services and have visitation with S.G. Although Father participated in an

       assessment, Case Manager Fristoe testified that he “didn’t follow through with

       anything.” Id. at 320. Additionally, Case Manager Fristoe testified that while

       Father’s home was a ninety-minute drive away, he had not, to her knowledge,

       made any effort to reach out and communicate with S.G. Id. at 320-21.

       Mother testified that once the case started, Father’s contact with S.G. became

       “practically non-existent.” Id. at 572.


[41]   The majority of the juvenile court’s findings and conclusions focused on

       whether Mother’s parental rights should be terminated. The juvenile court,

       however, made the following findings and conclusions regarding Father.

       Father’s relationship with Mother lasted one year, and Father was physically

       abusive towards Mother; Mother left Father after he hit her while she was

       pregnant with S.G. Appellant’s App. at 39. Father has been in S.G.’s life

       sporadically, but he has only seen her twice since he was released from prison

       after serving time for a cocaine conviction. Father lives about ninety minutes

       from S.G. and has not played a significant role in her life. Id. at 43.




       Court of Appeals of Indiana | Memorandum Decision 79A04-1506-JT-736 | May 20, 2016   Page 28 of 30
[42]   While S.G. was not removed from Father’s care, to maintain his parental

       rights, DCS required Father to complete certain services. While Father

       completed an assessment, he did not complete any of the other services.

       Equally important, Father did not increase his contact with S.G. Father has

       shown little interest in taking responsibility for S.G.’s care. The juvenile court’s

       determination that termination of Father’s parental rights is in S.G.’s best

       interests is supported by clear and convincing evidence and therefore is not

       clearly erroneous.


                                                 Conclusion
[43]   “Decisions to terminate parental rights are among the most difficult our trial

       courts are called upon to make.” In re E.M., 4 N.E.3d at 640. “They are also

       among the most fact-sensitive—so we review them with great deference to the

       trial courts, recognizing their superior vantage point for weighing the evidence

       and assessing witness credibility.” Id. Over the four-day hearing, the juvenile

       court was presented with conflicting evidence through the testimony of

       numerous witnesses and three volumes of exhibits. “Because a case that seems

       close on a ‘dry record’ may have been much more clear-cut in person, we must

       be careful not to substitute our judgment for the trial court when reviewing the

       sufficiency of the evidence.” Id.


[44]   We will reverse a termination of parental rights “only upon a showing of ‘clear

       error’—that which leaves us with a definite and firm conviction that a mistake

       has been made.” In re A.N.J., 690 N.E.2d 716, 722 (Ind. Ct. App. 1997)


       Court of Appeals of Indiana | Memorandum Decision 79A04-1506-JT-736 | May 20, 2016   Page 29 of 30
       (quoting In re Egly, 592 N.E.2d at 1235). Based on the record before us, we

       cannot say that the juvenile court’s termination of Mother’s or Father’s parental

       rights to Children was clearly erroneous. We affirm the juvenile court’s

       judgment.


[45]   Affirmed.


       Mathias, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 79A04-1506-JT-736 | May 20, 2016   Page 30 of 30